DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Preliminary claim amendment filed 3/24/2020 has been entered. Claims 1-2, 6, 8-11, 17, 19, 22-26, 35, 37, 42, 55, 166-167 are now pending.

Information Disclosure Statement
	Information disclosure statement filed 6/09/2020 has been considered. All prior references cited in the international search report for the related application, PCT/US2018/052402 has been reviewed and considered by the examiner.

Claim Objections
Claim 42 is objected to because of the following informalities:  Claim 42 depends on claim 38, however claim 38 was cancelled by the claim amendment filed on 3/24/2020.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 166-167 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication US 2010/0171023 A1 to Asahi et al. (hereinafter “Asahi”).
	Asahi discloses a method of placing an optical engine (1A1 in Fig. 1) in electrical communication with a complementary electrical device (7, 2 in Fig. 1) when the optical engine is selectively oriented in one of first and second orientations that are different than each other (i.e. the optical engine in first orientation is shown in Fig.9; the optical engine in second orientation is shown in Fig. 11A) , whereby the optical engine is configured to be placed in electrical communication with the complementary electrical device in each of the first and second orientations (paragraph [0094]-[0099]).
	Further Asahi discloses the method further comprising the step of placing the optical engine in electrical communication with a host substrate (2 in Fig. 1) through the complementary electrical device (Fig. 1).

Allowable Subject Matter
Claims 1-2, 6, 8-11, 17, 19, 22-26, 35, 37, 42, 55 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: As discussed above, a method of placing an optical engine in electrical communication with a .
None of the prior art fairly teaches or suggests an optical transceiver that couples with a complementary electrical device, wherein the electrical contacts of the optical engine are configured to be selectively placed in electrical communication with a complementary electrical device both when the optical transceiver is in a first orientation with respect to the electrical device, and when the optical transceiver is in a second orientation that is different than the first orientation, and wherein the complementary electrical device is configured to be placed in electrical communication with a host substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No 9,494,750 B2 and US Patent No 6,142,802 A disclose transceiver coupling arrangements having electrical connection components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG H PAK/            Primary Examiner, Art Unit 2874